Citation Nr: 0928666	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-01 395 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for rheumatoid 
arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from April 1951 
to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision rendered 
by the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for rheumatoid arthritis was denied in 
a March 2002 rating decision; the Veteran did not file a 
notice of disagreement. 

2.  The evidence added to the record since the March 2002 
decision is cumulative or redundant of the evidence 
previously of record and does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2002 RO decision which denied entitlement to 
service connection for rheumatoid arthritis is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
March 2002 denial, and the claim of service connection for 
rheumatoid arthritis is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letter 
dated in February 2006.  The letter provided notice with 
respect to the evidence necessary to reopen a claim for 
service connection.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  As will be discussed in more detail below, 
the Board has determined that an examination or opinion is 
not necessary.  Moreover, the statutory duty to assist the 
Veteran does not arise if the Veteran has not presented new 
and material evidence to reopen his claim.  Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996). 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

Criteria & Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
September 2006, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Veteran has appealed the denial to reopen the claim for 
service connection for rheumatoid arthritis.  After review of 
the evidence, the Board finds against reopening the Veteran's 
claim.  

The Veteran was previously denied service connection for 
rheumatoid arthritis in a March 2002 rating decision.  The 
Veteran was denied service connection for rheumatoid 
arthritis as there was no showing that the disability was 
related to service.  The Veteran was sent notice of the 
denial in April 2002.  The Veteran did not perfect an appeal 
to the March 2002 decision and it became final.  38 U.S.C.A. 
§ 7105.

At the time of the last final denial, the record contained 
the Veteran's service treatment records; medical records from 
Dr. T. which noted suspect rheumatoid disease in September 
1983; medical records from the University of California Davis 
Medical Center which showed treatment for rheumatoid 
arthritis as early as February 1985; a March 1989 assessment 
of rheumatoid arthritis with nodules; a December 1994 
treatment note which assessed rheumatoid arthritis, 
clinically in remission; VA medical records; and a May 2001 
VA compensation and pension examination.  In the May 2001 VA 
compensation and pension examination, the Veteran reported 
that he was diagnosed with rheumatoid arthritis in 1978 and 
that he developed swelling of all his joints, particularly 
his hands, knees and elbows.  Apparent rheumatoid arthritis 
was diagnosed.  The VA examiner noted that the Veteran 
reported a fall in service while playing basketball and that 
such caused his elbow to swell.  It also caused pain from the 
lump on the elbow.  The VA examiner noted that this is an 
indication of, most likely, a traumatic-induced synovitis and 
it not indicative necessarily of rheumatoid arthritis per se.  

Since the last final decision, the Veteran has submitted 
duplicative service treatment records which show treatment 
for the right knee in April 1973 and the right elbow in 
February 1977, April 1977 and May 1977.  Also submitted since 
the last final denial is a November 1983 medical record which 
noted questionable rheumatoid arthritis and a February 1984 
medical note from Dr. T. which diagnosed rheumatoid nodule 
vs. sarcoid.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the Veteran's claim 
for service connection for rheumatoid arthritis has not been 
received.  The Veteran's claim of service connection for 
rheumatoid arthritis was previously denied because there was 
no showing that the Veteran's rheumatoid arthritis was 
attributable to service.  Although the Veteran has re-
submitted his service treatment records, such evidence had 
already been considered and is cumulative.  The Veteran has 
also submitted a November 1983 record which noted 
questionable rheumatoid arthritis and a February 1984 medical 
note from Dr. T which diagnosed rheumatoid nodule vs. 
sarcoid.  While these records show that the Veteran was 
diagnosed with questionable rheumatoid arthritis in November 
1983 and rheumatoid nodule vs. sarcoid in February 1984, they 
do not relate any disability noted to service.  Records 
showing treatment years after service which do not link the 
post-service disorder to service in any way are not 
considered new and material evidence.  See Cox v. Brown, 5 
Vet. App. 95 (1993).  The Veteran has not submitted any 
evidence showing that his rheumatoid arthritis is 
attributable to service, as such he has not submitted new and 
material evidence.   

Overall, the evidence submitted since the March 2002 RO 
decision, while new, is not material and does not raise a 
reasonable possibility of substantiating the claim, and, by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the Veteran has not 
presented new and material evidence to reopen his claim of 
service connection for rheumatoid arthritis.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board's analysis must end here, 
and the appeal is denied.  

In view of the Board's finding that the rheumatoid arthritis 
issue has not been reopened, a VA examination with opinion is 
not required.  38 C.F.R. § 3.159(c)(4)(C)(iii). 





ORDER

New and material evidence has not been received to reopen the 
claim of service connection for rheumatoid arthritis, and the 
appeal is denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


